DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/21 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1, 3-5, 7-8, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geuther (US 20120103361).
Claims 1, 8, and 14: Geuther discloses an applicator (see Figs 10-11 & 13) for applying a mascara cosmetic [0001] to the eyelashes [0009], having a molded [0011 & 1, Fig 13) [0045] that are carried by the core and are disposed in a plurality of longitudinal rows (see Fig 8) all around the top surface of the core (see Fig 8), the double spikes each having a recess (67, Fig 13) that separates two arms (66, Fig 13) and a base of non-zero height (see Fig 13) that connects the two arms together and projects from the core (see Figs 8 & 13).  Guether discloses this embodiment to comprise the plurality of longitudinal rows aligned with respect to the adjacent longitudinal rows (see Figs 8-11 & 13) and the double spikes being oriented longitudinally on the applicator member with a median plane containing the longitudinal axis of the core (see Figs 8 & 13).
Guether discloses the invention essentially as claimed except for the longitudinal rows extending all around the entire core, each longitudinal row of the double spikes being offset axially with respect to an adjacent longitudinal row of the plurality of rows with the double spikes of the same axial rank in every other longitudinal row occupying the same axial position along the longitudinal axis of the core with the axial offset between adjacent rows being between ¼-¾  of a width of a double spike of the plurality of double spikes and the spacing between two consecutive double spikes being greater than said axial offset between adjacent rows of the spikes. 
Guether, however, in an adjacent embodiment (see Figs 3-4) discloses another applicator (1) for applying cosmetic, the applicator comprising a core (10) extending along a longitudinal axis (4a) with a plurality of longitudinal rows of spikes (5a & 5b) 
Modified Guether discloses the invention essentially as claimed except for the axial offset between adjacent rows of the plurality of rows being between ¼-¾ a width of the double spike. 
 Guether, however, in an additional adjacent embodiment (see Fig 19) teaches a cosmetic mascara applicator with a core that carries a plurality of longitudinal rows of spikes (see Fig 19) extending from the core and each of the longitudinal rows is offset axially with respect to an adjacent longitudinal row (see Fig 19) by approximately one half the width of the spike (and ½ is “about 2/5”) and with the spikes in every other longitudinal row of the plurality of rows having a same axial position along the longitudinal axis of the core (see Fig 19). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mascara applicator of modified Guether by providing the axial offset being between ¼ and ¾ of a width of a double spike of the double spikes, since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009. In the instant case, combining features of the three different embodiments disclosed by Guether would not take a leap of inventiveness since Guether teaches making these types of modifications in order to affect the quantity of mascara/product held in the applicator during use. Additionally, Geuther essentially teaches it to be an obvious matter of design choice to offset the spikes in this fashion or to leave them not offset in this fashion based on preference and to provide spikes extending all around the core or only around a portion. 
Claims 3-4: modified Geuther teaches the invention of claim 1 and discloses the invention essentially as claimed except for a specific depth of the recess in each double spike being between 0.5-2.5mm and a ratio of recess depth to double spike height of 0.09-0.35. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the recess of Geuther to comprise a depth of 0.5-2.5mm and a depth to height radio between 0.09 and 0.35, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, applicant has no particular reason for these dimensions or ratios and they are not disclosed to solve any particular problem. Changing the depth of the recess (when the recess is described as holding the mascara during use) would enable more or less mascara to be held in the recess so changing the recess depth would directly affect the amount of makeup retained in the recess and it is old and well-known that users desire different amounts of mascara on their eyelashes based on personal preference. So changing the depth of recess, which would also change the depth to height ratio of the double-spike, would flow naturally to one of ordinary skill in order to accommodate different quantities of makeup held within the recess thereby accommodating different users and their desired amount of mascara in a single application of the brush. 
Claim 5: modified Geuther teaches the invention of claim 1 and further teaches the double spikes each having a base that connects the two arms together and projects from the core (see Fig 13). Modified Geuther discloses the invention essentially as claimed except for a specific base height. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the double spikes of Geuther to comprise a base height of 0.2-2.5 mm, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
Claim 7: modified Geuther teaches the applicator of claim 1 and Geuther further teaches the arms of each double spike being symmetric to each other about a mid-plane (or median plane) of the double spike (see Fig 13).
Claim 15: modified Geuther teaches the invention of claim 1 and Geuther further teaches the arms of the double spikes being of a same length (see Fig 13).  
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geuther (US 20120103361) in view of Jacob (US 20160022012).
Claim 18: Geuther discloses an applicator (see Figs 10-11 & 13) for applying a mascara cosmetic [0001] to the eyelashes [0009], having a molded [0011 & 0015] applicator member, the applicator member having: a core (top of 10) that extends along a longitudinal axis (axis perpendicular to 24, Fig 8) and double-spikes (5w1, Fig 13) [0045] that are carried by the core and are disposed in a plurality of longitudinal rows (see Fig 8) all around the top surface of the core (see Fig 8), the double spikes each having a recess (67, Fig 13) that separates two arms (66, Fig 13) and a base of non-zero height (see Fig 13) that connects the two arms together and projects from the core (see Figs 8 & 13).  Guether discloses this embodiment to comprise the plurality of longitudinal rows aligned with respect to the adjacent longitudinal rows (see Figs 8-11 & 13) and the double spikes being oriented longitudinally on the applicator member with a median plane containing the longitudinal axis of the core (see Figs 8 & 13).
Guether discloses the invention essentially as claimed except for the longitudinal rows extending all around the entire core, each longitudinal row of the double spikes being offset axially with respect to an adjacent longitudinal row of the plurality of rows with the double spikes of the same axial rank in every other longitudinal row occupying the same axial position along the longitudinal axis of the core with the axial offset between adjacent rows being between ¼-¾  of a width of a double spike of the plurality of double spikes and the spacing between two consecutive double spikes being greater than said axial offset between adjacent rows of the spikes. 
Guether, however, in an adjacent embodiment (see Figs 3-4) discloses another applicator (1) for applying cosmetic, the applicator comprising a core (10) extending along a longitudinal axis (4a) with a plurality of longitudinal rows of spikes (5a & 5b) extending fully all around and surrounding the core (see Fig 2). Each longitudinal row of spikes is offset axially with respect to an adjacent longitudinal row of the plurality of rows (see Figs 3 & 4) with the double spikes of the same axial rank in every other longitudinal row occupying a same axial position along the longitudinal axis (see Figs 3 & 4) with the spacing between two consecutive spikes being greater than the axial offset between adjacent rows of the plurality of rows (see Figs 3 & 4). The spacing between adjacent rows and adjacent spikes are described as acting as reservoirs [0089] for the mascara product, so providing a greater spacing between the spikes as taught in this embodiment would mean providing more product held on the applicator during use. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the mascara brush embodiment of Figures 8-11 & 13 of Guether by providing the longitudinal rows of double spikes surrounding and all around the core and with the plurality of longitudinal rows offset axially with respect to adjacent rows with double spikes of the same axial rank in every other longitudinal row occupying the same axial position along the longitudinal axis with the spacing between the spikes being greater than the axial offset between adjacent rows of the plurality of spikes as taught by Guether in an adjacent embodiment in order to allow the double spike embodiment to hold more mascara product if desired. Alternatively, or additionally, this modification would have been obvious to one of ordinary skill in the art at the time the invention was filed, since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009. 
Modified Guether discloses the invention essentially as claimed except for the axial offset between adjacent rows of the plurality of rows being between ¼-¾ a width of the double spike. 
 Guether, however, in an additional adjacent embodiment (see Fig 19) teaches a cosmetic mascara applicator with a core that carries a plurality of longitudinal rows of spikes (see Fig 19) extending from the core and each of the longitudinal rows is offset axially with respect to an adjacent longitudinal row (see Fig 19) by approximately one half the width of the spike (and ½ is “about 2/5”) and with the spikes in every other longitudinal row of the plurality of rows having a same axial position along the longitudinal axis of the core (see Fig 19). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mascara applicator of modified Guether by providing the axial offset being between ¼ and ¾ of a width of a double spike of the double spikes, since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009. In the instant case, combining features of the three different embodiments disclosed by Guether would not take a leap of inventiveness since Guether teaches making these types of modifications in order to affect the quantity of mascara/product held in the applicator during use. Additionally, Geuther essentially teaches it to be an obvious matter of design choice to offset the spikes in this fashion or to leave them not offset in this fashion based on preference and to provide spikes extending all around the core or only around a portion. 
Guether discloses the double spikes in a row having a same height throughout he row (see Figs 8-11 & 13). Modified Guether discloses the invention essentially as claimed except for the height of the double spikes in a longitudinal row decreasing in the direction of the distal end of the core along at least half the length of the applicator. 
Jacob, however, teaches a mascara applicator with a series of spikes that extend from a core (see Fig 20) and the spikes arranged in longitudinal rows extending all around the core (see Fig 20b) wherein the spikes can have a same height along the entire row [0047] or the spikes can be taller toward the middle of each row and shorter toward the ends of each row [0047] such that the height of the double spikes decreases in the direction of the distal and the proximal ends of the core along at least half the length of the applicator base on preference. Jacob teaches providing spikes with a same height in all rows or with the claimed height variance within the longitudinal rows as an obvious matter of design choice. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the applicator of modified Guether by providing the double spikes with the claimed height variance in view of Jacob since Jacob teaches this to be an obvious variant and an obvious matter of design choice.  
Claims 1-8, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brouwer (US 20070062551) in view of Geuther (US 20120103361).
Claims 1 and 14: Brouwer discloses an applicator (see Fig 1) for applying a cosmetic [0004] mascara product to the eyelashes or eyebrows [0003] having an injection molded [0074] applicator member (9+6, Fig 2) the applicator member having: a core (6+4, Fig 2) that extends along a longitudinal axis (X-X’, Fig 1), and double spikes (14+15, see annotations) carried by the core, extending from the core and all around the core (see Fig 21) and disposed in a plurality of longitudinal rows (see Fig 3), the double spikes each having a recess (10) that separates two arms (14 & 15) and a base of non-zero height (see annotations) that connects the two arms together and projects from the core (see annotations). Brouwer discloses the spikes in each longitudinal row having a same axial position in every longitudinal row. 
Brouwer discloses the invention essentially as claimed except for each row of the plurality of rows of double spikes being axially offset from an adjacent row of the double spikes along the longitudinal axis by about 2/5 the width of one of the double-spikes (about 2/5 falls within the claimed range of about ¼-¾) with the double spikes of the same axial rank in every other longitudinal row occupying the same axial position along the longitudinal axis and with the spacing between two consecutive double spikes of one row being greater than the axial offset between adjacent rows. 
Guether, however, discloses an applicator (1, see Figs 3-4) for applying cosmetic, the applicator comprising a core (10) extending along a longitudinal axis (4a) with a plurality of longitudinal rows of spikes (5a & 5b) extending fully all around and surrounding the core (see Fig 2). Each longitudinal row of spikes is offset axially with respect to an adjacent longitudinal row of the plurality of rows (see Figs 3 & 4) with the double spikes of the same axial rank in every other longitudinal row occupying a same axial position along the longitudinal axis (see Figs 3 & 4) with the spacing between two consecutive spikes being greater than the axial offset between adjacent rows of the plurality of rows (see Figs 3 & 4). The spacing between adjacent rows and adjacent spikes are described as acting as reservoirs [0089] for the mascara product, so providing a greater spacing between the spikes would mean providing more product held on the applicator during use. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the mascara brush of Brouwer by providing the plurality of longitudinal rows offset axially with respect to adjacent rows and with double spikes of the same axial rank in every other longitudinal row occupying the same axial position along the longitudinal axis with the spacing between the spikes being greater than the axial offset between adjacent rows of the plurality of spikes as taught by Guether in to allow the applicator to hold more mascara product if desired. 
Modified Brouwer discloses the invention essentially as claimed except for the axial offset between adjacent rows of the plurality of rows being between ¼-¾ a width of the double spike. 
 Guether, however, in an additional adjacent embodiment (see Fig 19) teaches a cosmetic mascara applicator with a core that carries a plurality of longitudinal rows of spikes (see Fig 19) extending from the core and each of the longitudinal rows is offset axially with respect to an adjacent longitudinal row (see Fig 19) by approximately one half the width of the spike (and ½ is “about 2/5”) and with the spikes in every other longitudinal row of the plurality of rows having a same axial position along the longitudinal axis of the core (see Fig 19). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mascara applicator of modified Brouwer by providing the axial offset being between ¼ and ¾ of a width of a double spike of the double spikes, since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009. In the instant case, combining the mascara brush double-spiked applicator of Brouwer with spacing features of the different mascara brush embodiments disclosed by Guether would not take a leap of inventiveness since Guether teaches making these types of modifications in order to affect the quantity of mascara/product held in the applicator during use. Additionally, Geuther essentially teaches it to be an obvious matter of design choice to offset the spikes in this fashion or to leave them not offset in this fashion based on preference.
Claim 2: Brouwer in view of Geuther teaches the applicator of claim 1 and Brouwer further teaches the spacing between the two arms (E, Fig 10) can be 0.2-1mm [0084] and 1mm is between 1mm and 2.5mm. 

    PNG
    media_image1.png
    238
    623
    media_image1.png
    Greyscale

Claims 3-4: Brouwer in view of Geuther teaches the invention of claim 1 and Brouwer further teaches that the dimensions and spacing of the double spikes can be varied as a function of a particular individual’s lash spacing [0108]. In other words, Brouwer specifically teaches varying the dimensions of the double spikes and the dimensions of the recesses on the double-spikes to accommodate different lash spacing for different people. Brouwer in view of Geuther discloses the invention essentially as claimed except for the depth of the recess of each double spike to be between 0.5-2.5mm and a depth to height radio between 0.09 and 0.35. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the recess of Brouwer to comprise a depth of 0.5-2.5mm and a depth to height radio between 0.09 and 0.35, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. This modification would also be obvious to try since Brouwer specifically states that the depth of recess can vary based on the length of the double spikes chosen [0065] and as a function of the particular lashes of a user and their physiological spacing [0108]. So Brouwer teaches the depth of the recess to be a result effective variable dependent on the height of the double-spike and the spacing of a user’s eyelashes. So a person of ordinary skill in the art would find it obvious to vary these parameters (dimensions) in order to accommodate particular users. 
Claim 5: Brouwer in view of Geuther teaches the invention of claim 1 and Brouwer further teaches the double spikes each having a base that connects the two arms together and projects from the core. Brouwer also teaches that the dimensions of the double spikes can be varied as a function of a particular individual’s lash spacing [0108]. In other words, Brouwer specifically teaches varying the dimensions of the double spike and its recess, which would result in varying the height of the base of the double spike, in order to accommodate different lash spacing for different people [0108]. Brouwer in view of Geuther discloses the invention essentially as claimed except for height of the base being between 0.2-2.5 mm. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the double spikes of Brouwer to comprise a base height of 0.2-2.5 mm, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
Claim 6: Brouwer in view of Geuther teaches the applicator of claim 1 and Brouwer further teaches the recess in each double spike having a flat bottom (see annotations).
Claim 7: Brouwer in view of Geuther teaches the applicator of claim 1 and Brouwer further teaches the arms of each double spike of the plurality of double spikes being symmetric to one another about a mid-plane (or median plane) of the double spike (see Fig 11).

    PNG
    media_image2.png
    374
    635
    media_image2.png
    Greyscale
 
	Claim 8: Brouwer in view of Geuther teaches the applicator of claim 1 and Brouwer further teaches the double spikes being oriented longitudinally in longitudinal rows on the applicator member (see Fig 3). 
Claim 12: Brouwer in view of Geuther teaches the applicator of claim 1 and Brouwer further teaches the longitudinal rows being rectilinear (see Fig 3).
Claim 13: Brouwer in view of Geuther teaches the applicator of claim 1 and Brouwer further teaches it being packaged with a container of the cosmetic mascara product [0043]. 
Claim(s) 1, 3-8, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob (US 20160022012) in view of Geuther (US 20120103361).
Claims 1, 8, 14, and 18: Jacob teaches a cosmetic applicator (see invention title and abstract) [0001] for applying a product to the eyelashes and eyebrows [0001], the applicator having a molded [0001 & 0039] applicator member (see Figs 21-22) comprising: a core (10a) that extends along a longitudinal axis (A, Fig 20a), and double spikes (see Figs 12, 14b, 16b, 17b, and 18-19) carried by the core (10a), extending from the core, and being disposed all around the core (see Figs 20-22). The double spikes are disposed or oriented in a plurality of longitudinal rows (see Figs 20-22) with each double spike having a recess that separates two arms (see Figs 12, 14b, 16b, 17b, and 18-19) and a base of non-zero height (see Figs 12, 14b, 16b, 17b, and 18-19) that connects the two arms together and projects from the core (see Figs 12, 14b, 16b, 17b, 18-19). The spikes can have a same height along the entire row [0047] or the spikes can be taller toward the middle of each row and shorter toward the ends of each row [0047] such that the height of the double spikes decreases in the direction of the distal and the proximal ends of the core along at least half the length of the applicator. Jacob indicates that the double-spikes may have any size and any spacing that is suitable for the applicator’s intended functions e.g. application arrangement and/or separation of human hairs such as eyelashes [0047]. 
Jacob discloses the invention essentially as claimed except for each row of the plurality of rows of double spikes being axially offset from an adjacent row of the double spikes along the longitudinal axis by about 2/5 the width of one of the double-spikes (about 2/5 falls within the claimed range of about ¼-¾) with the double spikes of the same axial rank in every other longitudinal row occupying the same axial position along the longitudinal axis and with the spacing between two consecutive double spikes of one row being greater than the axial offset between adjacent rows. 
Guether, however, discloses an applicator (1, see Figs 3-4) for applying cosmetic, the applicator comprising a core (10) extending along a longitudinal axis (4a) with a plurality of longitudinal rows of spikes (5a & 5b) extending fully all around and surrounding the core (see Fig 2). Each longitudinal row of spikes is offset axially with respect to an adjacent longitudinal row of the plurality of rows (see Figs 3 & 4) with the double spikes of the same axial rank in every other longitudinal row occupying a same axial position along the longitudinal axis (see Figs 3 & 4) with the spacing between two consecutive spikes being greater than the axial offset between adjacent rows of the plurality of rows (see Figs 3 & 4). The spacing between adjacent rows and adjacent spikes are described as acting as reservoirs [0089] for the mascara product, so providing a greater spacing between the spikes would mean providing more product held on the applicator during use. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the mascara brush of Jacob by providing the plurality of longitudinal rows offset axially with respect to adjacent rows and with double spikes of the same axial rank in every other longitudinal row occupying the same axial position along the longitudinal axis with the spacing between the spikes being greater than the axial offset between adjacent rows of the plurality of spikes as taught by Guether in to allow the applicator to hold more mascara product if desired. 
Modified Jacob discloses the invention essentially as claimed except for the axial offset between adjacent rows of the plurality of rows being between ¼-¾ a width of the double spike. 
 Guether, however, in an additional adjacent embodiment (see Fig 19) teaches a cosmetic mascara applicator with a core that carries a plurality of longitudinal rows of spikes (see Fig 19) extending from the core and each of the longitudinal rows is offset axially with respect to an adjacent longitudinal row (see Fig 19) by approximately one half the width of the spike (and ½ is “about 2/5”) and with the spikes in every other longitudinal row of the plurality of rows having a same axial position along the longitudinal axis of the core (see Fig 19). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mascara applicator of modified Jacob by providing the axial offset being between ¼ and ¾ of a width of a double spike of the double spikes, since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009. In the instant case, combining the mascara brush double-spiked applicator of Jacob with spacing features of the different mascara brush embodiments disclosed by Guether would not take a leap of inventiveness since Guether teaches making these types of modifications in order to affect the quantity of mascara/product held in the applicator during use. Additionally, Geuther essentially teaches it to be an obvious matter of design choice to offset the spikes in this fashion or to leave them not offset in this fashion based on preference.
Claims 3-4, Jacob in view of Geuther teaches the invention of claim 1 and Jacob further teaches the depth of the recess being approximately 1/4 of the height of the double spikes (see Fig 16) and discloses that the bristles can have a height of 0.1 -10mm [0047], So Jacob teaches the recess can have a depth (or vertical dimension) of approximately 0.1/4 mm to 10/4 mm in Figure 16a which results in the recess having a depth of 0.025-2.5mm and which completely encompasses applicant’s claimed range of 0.5-2.5mm. This also results in the ratio between the recess depth and the spike height being approximately 1/4 or 0.25 which falls within applicant’s claimed range of 0.09 and 0.35.
Claim 5, Jacob in view of Geuther teaches the invention of claim 1 and Jacob further teaches the double spikes each have a base (the bottom part of the double-spike from which the two arms project; see annotations) and as discussed above in the rejection of claims 3-4, Jacob teaches the depth of the recess being approximately Vi the height of the double-spike which leaves the base to comprise the other approximately 3/4 of the height of the double-spike (see above rejection of claims 3-4) and Jacob teaches the double-spikes can have a height between 0.1-10mm, this means the base can have a height of approximately 0.075-7.5mm which encompasses applicant’s claimed range of 0.2-2.25mm.
Claim 6, Jacob in view of Geuther teaches the invention of claim 1 and Jacob further teaches the recess in each double spike having a flat bottom (see Fig 16).
Claim 7, Jacob in view of Geuther teaches the invention of claim 1 and Jacob further teaches the arms of each double spike being symmetric to each other about a mid-plane of the double spike and a mid-plane constitutes a “median plane” (see Fig 16).
Claim 12, Jacob in view of Geuther teaches the invention of claim 1 and Jacob further teaches the each longitudinal row of double spikes is rectilinear (see Figs 20-22).
Page 15
Claim 13, Jacob in view of Geuther teaches the invention of claim 1 and Jacob further teaches packaging the applicator of claim 1 with a reservoir, or container, containing the product [0044], 
Claim 15, Jacob in view of Geuther teaches the invention of claim 1 and Jacob further teaches the two arms of the double spikes can be of the same length (see Fig 16).
Claim 16, Jacob in view of Geuther teaches the invention of claim 1 and discloses the invention essentially as claimed except for the two arms of the double spikes being of different lengths.
In another embodiment, however, Jacob teaches the two arms of the double spikes being of different lengths (see Fig 18). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the double spikes of Jacob in view of Geuther to comprise the two arms being of different lengths, since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009. Additionally, or alternatively, It would have been an obvious matter of design choice to modify the double spikes of Jacob in view of Geuther to comprise the two arms being of different lengths, since the applicant has not disclosed that the arms being of different lengths solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with arms of the same length. Applicant’s own disclosure states on Page 2, last lines “The two arms of a double spike are preferably the same length. In one variant, the two arms of a double spike are of different lengths.” which does not indicate that these different or same length feature is for any particular reason or solves any problem nor that one is desired over the other for any reason.
Claim 17, Jacob in view of Geuther teaches the invention of claim 1 and Jacob further teaches a height of the double spikes can vary along the longitudinal axis of the core [0047].
Response to Arguments
Applicant's arguments filed 2/3/21 have been fully considered but they are regarding the newly presented claim limitations, which have been addressed above with the newly presented rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772